Citation Nr: 1435932	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-34 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for services rendered at Great Plains Regional Medical Center and by the North Platte Nebraska Physicians Group in January 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 decisions of the VA Medical Center (VAMC) in Omaha, Nebraska.  Payment or reimbursement of unauthorized medical expenses for services rendered at Great Plains Regional Medical Center and by the North Platte Nebraska Physicians Group in January 2010 was denied therein.  The Veteran appealed.  He requested a Board hearing, but once it was scheduled he cancelled it.  His request therefore is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).  Based on review of his paper and electronic claims files, the following determination is made.


FINDING OF FACT

The Board has become aware, through the submission of a death certificate as well as a query of Social Security Administration (SSA) data, that the Veteran passed away in May 2014.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145 (2008).


REASONS AND BASES FOR FINDINGSAND CONCLUSION

The Veteran unfortunately died in May 2014, as confirmed by a death certificate submitted the following month and a query of SSA data a few months later, during the pendency of his appeal.  As a matter of law, a veteran's claims do not survive his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  Accordingly, this appeal on the merits of the Veteran's claim has become moot by virtue of his death and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching the above determination, the Board intimates no opinion as to the merits of the Veteran's appeal claim or of any derivative claim brought by a survivor.  38 C.F.R. § 20.1106 (2013).  This dismissal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing his appeal to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145 (2008) (creating new 38 U.S.C.A. § 5121A concerning substitution when a claimant dies on or after October 10, 2008).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under" 38 U.S.C.A. § 5121(a).  Regulations governing substitution upon death will be issued.  Until then, an eligible party seeking substitution in an appeal of a claim dismissed by the Board due to the claimant's death should file a request with the VA facility from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


